Citation Nr: 0941573	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  99-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for lumbar 
paravertebral myositis, rated as 20 percent disabling prior 
to February 9, 2007, and currently rated as 40 percent 
disabling.  

2.  Entitlement to an effective date earlier than June 14, 
2003, for a grant of service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and later 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).   

In August 2006, the Board decided two issues and remanded the 
claim for entitlement to an increased rating for lumbar 
myositis.  In a decision of April 2007, the RO increased the 
rating for the lumbar spine disorder from 20 percent to 40 
percent, effective from February 9, 2007.  As the Veteran is 
presumed to seek the maximum available benefit for a 
disability, and higher evaluation is available for his 
asthma, his claim for a higher evaluation remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
case has now been returned to the Board for further appellate 
review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in a written brief dated in August 2009, 
the Veteran's representative argued that the VA spine 
examination which was conducted in February 2007 is too old 
for rating purposes because it is almost three years old and 
because the Veteran's condition was worsened since then.  The 
representative also argues that the examination did not fully 
address the question of whether the Veteran suffers from 
incapacitating episodes.  The Board notes that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a).  In light of the foregoing circumstances, the Board 
concludes that a remand for the purpose of affording the 
Veteran another examination is warranted.  

The Board also notes that it appears that additional relevant 
medical treatment records exist which have not been obtained.  
In this regard, the Board notes that VA treatment records 
were most recently obtained in April 2007.  Thus, over two 
and a half years of more recent records likely exist but have 
not been obtained.  Such records should be obtained for 
consideration in connection with his current appeal.  

Regarding the issue involving the effective date for a knee 
disorder, the Board notes that in a decision of August 2006, 
the RO assigned an effective date of September 14, 2003, for 
a grant of service connection for a left knee disorder.  
Subsequently, in a written statement received in October 
2006, the Veteran asserted that he had been seeking service 
connection for a left knee disorder since he left Vietnam, 
and stated that his service connected left knee condition 
should be retroactive to the date that he originally 
requested service connection.  The Board finds that this 
written statement constitutes a notice of disagreement with 
the decision that assigned the effective date for the grant 
of service connection for a left knee disorder.  
Significantly, however, no statement of the case has been 
issued following the appellant's notice of disagreement with 
the decision.  Due process considerations mandate that the 
case be REMANDED for a statement of the case on this matter.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The 
Board further notes that in a written presentation dated in 
September 2009 the Veteran's representative requested that 
the Veteran be given an earlier effective date for 
compensation for a left knee condition based on an argument 
that the previously denied claim was reopened through new and 
material evidence consisting of service records.  The 
representative also asserted through an in-person contact 
with Board counsel that there was clear and unmistakable 
error in prior decisions pertaining to that disability.  This 
allegation of clear and unmistakable error is referred to the 
RO for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
recent VA medical treatment records 
pertaining to the spine.  

2.  Once any additional evidence has been 
obtained, the Veteran should be scheduled 
for a VA examination to determine the 
current severity of his service-connected 
disability of the lumbosacral spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all current manifestations 
(i.e., orthopedic and neurologic) of the 
service-connected spine disability in 
detail.  All findings necessary to 
evaluate the Veteran's spine disability 
under the General Rating Formula for 
Diseases and Injuries of the Spine as 
well as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be 
provided.   

3.  Thereafter, readjudicate the 
Veteran's claim for an increased rating 
for a spine disorder.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

4.  The RO should consider the arguments 
submitted by the Veteran's representative 
regarding entitlement to an earlier 
effective date for a grant of service 
connection for a left knee disorder, to 
include the claim of clear and 
unmistakable error.  If the benefit is 
not granted to the full extent requested, 
the RO should issue a statement of the 
case in response to the notice of 
disagreement with the decision regarding 
the effective date for a left knee 
disorder.  The RO should then allow the 
appellant 60 days within the date of 
mailing of the statement of the case, or 
the remainder of the one year period from 
the date of notification of the decision 
being appealed, whichever period ends 
later, to perfect the appeal of that 
issue to the Board if he so desires by 
filing a VA Form 9 substantive appeal. 38 
C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


